DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 02/25/2022 has been entered.  Claims 1-21 are pending in the application
Specification
The disclosure is objected to because of the following informalities: the specification recites “plastic ring 814…recess 820 of the first plastic ring 14” in [0045].  Presumably “first plastic ring 14” should be corrected to - - first plastic ring 814 - -.  Also claims 1 and 21 recite “a ram including…a radial recess” which is not found in the detailed description of the specification and rather “A nose 868 is formed on the front of the ram 804 which is capable of striking a beat piece 810. A groove 870 is formed in the rear section 832” is recited [0040].  Presumably either claims 1 and 21 should recite - - groove - - in place of “recess” or the specification should be amended/corrected with “recess” replaced with - - groove - - to match and avoid confusion with the ring recess.  Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the ram radial recess must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required 

Claim Objections
Claims 1 and 21 are objected to because of the following informalities:  claims 1 and 21 recite “a ram including…a radial recess” which is not found in the detailed description of the specification and rather “A nose 868 is formed on the front of the ram 804 which is capable of striking a beat piece 810. A groove 870 is formed in the rear section 832” is recited [0040].  Presumably either claims 1 and 21 should recite - - groove - - in place of “recess” or the specification should be amended/corrected with “recess” replaced with - - groove - - to match and avoid confusion with the ring recess.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 9-15, and 17-20, is/are rejected under 35 U.S.C. 103 as being unpatentable over SCHMIDT et al. (GB 2147240 A) in view of Sides et al. (US 4290492 A) and further in view of HAUPTMANN et al. (US 20120118597 A1).
Regarding claim 1, SCHMIDT  et al. discloses a hammer drill (fig. 1) comprising: a body (1); a tool holder (3) mounted on the body (1) 
a ram catcher comprising: a first ring (51) and a second ring (52) surrounding the central axis and forming a groove therebetween (joining where rings connect form groove), the second ring being located between the first ring and the end of the cylinder (figs. 1-2); and an O-ring (50/50a/50b) being resiliently-deformable mounted within the groove, the O-ring having an inner side projecting inwardly towards the central axis, wherein, when the ram is in a working position, the O-ring is located forward of the ram and, when the ram is in a forward position, the O-ring is located in-line with the radial recess of the ram (p2, lines 125-130, p3, lines 1-90, figs. 1-2).

Sides et al. teaches a similar hammer tool (11) having a piston (35) in a cylinder (27) with a similar ram (54) being slideably mounted within the cylinder having a radial recess/groove (annular groove 67) formed between front and rear sections (75/71) for sealing ring 69 to be positioned within the groove (col. 3, lines 12-67).
HAUPTMANN et al. also teaches a similar hammer tool (1000) having a piston (300) in a cylinder (50) with a similar ram (10/30) being slideably mounted within the cylinder having a radial recess/groove (16/36) formed between front and rear sections (13/12, 32/proximal end) for a sealing ring/gasket to be positioned within the groove or for guiding sonic-pressure amplitudes ([0043-0055], figs. 1-5).
Given the teachings of Kondo et al. to have similar ram with a ram catcher, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the ram with having a radial recess/groove formed between the front and rear sections guiding pressure/vibrations, strength purposes and/or for holding a gasket/seal as taught by Sides et al. and HAUPTMANN et al.
Regarding claims 9-11 and 17, SCHMIDT et al. discloses the first and second rings are mounted/sandwiched between the end of the cylinder and a component part of the body and a spindle (39) rotationally driven by the motor, wherein the first and second rings are mounted between the end of the cylinder and spindle wherein the second ring comprises recesses through which air can pass (p2, lines 66-130, p3, lines 1-27, figs. 1-2).
Regarding claims 12-13, SCHMIDT et al. discloses the end of cylinder (25) extends inside of the spindle, the first and second rings being located within the spindle, wherein the spindle comprises a shoulder, the first and second rings being mounted between the shoulder and the end of the cylinder (figs. 1-2).
Regarding claims 14-15, SCHMIDT et al. discloses a beat piece (29) mounted within the spindle forward of the shoulder; and a beat piece dampener (50b) sandwiched between the shoulder and the first ring p3, and a beat piece washer (53) sandwiched between the shoulder and the beat piece dampener (lines 1-128, figs. 1-2).
Regarding claims 18, SCHMIDT et al. discloses the ram (27) comprises a first end section (33), a second middle section (35), and a third end section (34), the second middle section forming the radial recess (p2, lines 115-130, p3, lines 1-27, figs. 1-2).
Regarding claims 19-20, SCHMIDT et al. discloses the piston (26) is a hollow piston, the ram being mounted within the piston wherein the piston is slideably mounted within the cylinder, the piston being reciprocatingly driven by the motor within the cylinder. (p2, lines 75-100, figs. 1-2).

Claims 2-4, is/are rejected under 35 U.S.C. 103 as being unpatentable over SCHMIDT et al. (GB 2147240 A) in view of Sides et al. (US 4290492 A) and further in view of HAUPTMANN et al. (US 20120118597 A1) and further in view of Bernhart et al. (US 20040231869 A1). 
Regarding claims 2-4, SCHMIDT et al. discloses having different O-rings (50/50a/50b) between rings 51/52 but fails to explicitly disclose the second ring is mounted on the end of the cylinder, wherein the first ring is mounted on the second ring, wherein one of the first ring or the second ring comprises a rim and the other of the first ring or the second ring comprises a recess, the rim locating within the recess when the first ring is mounted adjacent the second ring.
	Bernhart et al. teaches having a second ring is mounted on the end of the cylinder, wherein the first ring is mounted on the second ring, wherein one of the first ring or the second ring comprises a rim and the other of the 
Given the teachings of Kondo et al. to have a trigger biasing assembly with two compression springs, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the power control assembly comprises an actuation assembly configured to determine a position of the trigger to initiate a function of the power tool based the position of the trigger, wherein the actuation assembly comprises a first Hall sensor and a second Hall sensor disposed to detect movement of a magnet disposed at a portion of the trigger, wherein the first and second Hall sensors are disposed on opposite sides of a main circuit board of the power tool to have precise adjustment of speed/torque and/or for feedback purposes as taught by Chen.

Claims 5-8, is/are rejected under 35 U.S.C. 103 as being unpatentable over SCHMIDT et al. (GB 2147240 A) in view of Sides et al. (US 4290492 A) and further in view of HAUPTMANN et al. (US 20120118597 A1) and further in view of Bernhart et al. (EP 1238759 A1). 
Regarding claims 5-8, SCHMIDT et al. discloses having different O-rings (50/50a/50b) between rings 51/52 but fails to explicitly disclose the groove includes a depth in a radial direction configured to ensure that the inner side of the O-ring is maintained in an inwardly projecting position when the the O-ring is not compressed, the depth of the groove in the radial direction is less than a width of the O-ring in the radial direction when the O- ring is not compressed, wherein the groove has a width in a direction of the central axis equal to or greater than a width of the O-ring in the direction of the central axis when the O-ring is not compressed, wherein the groove has a width in a direction of the central axis equal to or greater than a width of the O-ring in the direction of the central axis when the O-ring is compressed by the ram
Bernhart et al. teaches having a depth of a groove (23/40a/40b) in the radial direction is less than a width of a O-ring (17/11) in the radial direction when the O- ring is not compressed, wherein the groove has a width in a direction of the central axis equal to or greater than a width of the O-ring in the direction of the central axis (fig. 2) when the O-ring is not compressed wherein the groove has a width in a direction of the central axis equal to or 
Given the teachings of Kondo et al. to have a trigger biasing assembly with two compression springs, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the power control assembly comprises an actuation assembly configured to determine a position of the trigger to initiate a function of the power tool based the position of the trigger, wherein the actuation assembly comprises a first Hall sensor and a second Hall sensor disposed to detect movement of a magnet disposed at a portion of the trigger, wherein the first and second Hall sensors are disposed on opposite sides of a main circuit board of the power tool to have precise adjustment of speed/torque and/or for feedback purposes as taught by Chen.

Allowable Subject Matter
Claim 21 is allowed.
Claim 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Reasons for Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or render obvious an hammer drill comprising all the structural and functional limitations and further comprising a ram catcher having a rotatable spindle, a ram, first ring and a second ring surrounding the central axis and forming a groove therebetween, the second ring being located between the first ring and the end of the cylinder; and an O-ring being resiliently-deformable mounted within the groove, the O-ring having an inner side projecting inwardly towards the central axis, the O-ring is located forward of a ram and, when the ram is in a forward position, the O-ring is located in-line with the radial recess of the ram, a beat piece mounted within the spindle forward of the shoulder; and a beat piece dampener sandwiched between the shoulder and the first ring p3, and a beat piece washer sandwiched between the shoulder and the beat piece dampener wherein the first ring comprises tabs 
While various features of the claimed subject matter are found individually in the prior art, a skilled artisan would have to include knowledge gleaned only from the applicant's disclosure to combine or modify the teachings of the prior art to produce the claimed subject matter, and thus obviousness would not be proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). There is no teaching, suggestion, or motivation found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art to combine or modify the teachings of the prior art to produce the claimed invention, and thus obviousness would not be proper. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                       
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 





/ROBERT F LONG/Primary Examiner, Art Unit 3731